
	

116 S414 IS: Trade Facilitation and Security Enhancement Act
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 414
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2019
			Mr. Heinrich (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To facilitate lawful international trade by increasing	the daily commercial hours of operation at
			 designated ports of entry along the southern border,
			 and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Trade Facilitation and Security Enhancement Act.
		2.Extending ports of entry hours of operation for commercial vehicles
 (a)Defined termIn this Act, the term 10 busiest ports of entry means the 10 land ports of entry on the border between the United States and Mexico through which the highest total value of products and commodities passed through during 2017, as reported by the United States Census Bureau.
 (b)Minimum hours of operationNot later than 6 months after the date of the enactment of this Act, the Secretary of Homeland Security, in coordination with the Commissioner of U.S. Customs and Border Protection, shall facilitate the safe, secure, and efficient cross border movement of people, motor vehicles, cargo, and lawful and legitimate trade travel by ensuring that commercial vehicles are permitted to enter into or exit from the United States through the 10 busiest ports of entry for not fewer than—
 (1)16 hours per day, Monday through Friday; and (2)8 hours per weekend.
				3.Resources; coordination
 (a)ResourcesThe Secretary of Homeland Security shall ensure that sufficient U.S. Customs and Border Protection officers and resources are dedicated to designated ports of entry—
 (1)to carry out the functions of commercial operations, including accepting entries of merchandise, collecting duties, and enforcing the customs, immigration, and trade laws of the United States; and
 (2)to perform the functions described in paragraph (1) during the hours set forth in section 2(b) beginning not later than the date set forth in such section.
 (b)CoordinationThe Secretary of Homeland Security shall coordinate with the appropriate officials of the Government of Mexico to implement this section.
			4.Ports of entry modernization
 (a)In generalThe Commissioner of U.S. Customs and Border Protection, in consultation with the Administrator of General Services, shall conduct a study of commercial operations at the 10 busiest ports of entry to identify any improvements that could be made to such ports of entry to facilitate lawful international trade, including redesigning, modernizing, and improving the efficiency of such ports of entry and expanding their hours of operation.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Commissioner shall submit a report to Congress that summarizes the results of the study conducting pursuant to subsection (a).
 5.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.  